Citation Nr: 1617223	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty for training from July to November 1979, with additional service in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014 the Veteran testified at a hearing was before the Board.  The Veterans Law Judge who conducted that hearing is unavailable to participate in a decision on the appeal.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In February 2016, the Veteran requested an additional video teleconference hearing with a current Veterans Law Judge.  A remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning these claims on appeal before the Board during a video conference hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Schedule the Veteran for a video conference hearing before the Board at the RO for the claim of service connection for a cervical spine disorder, according to the date of his original request for such a hearing.





No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

